                          United States District Court
                        Western District of North Carolina
                               Statesville Division

        Hanna Lee Raymer,             )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:19-cv-00168-KDB
                                      )             5:16-cr-00048-KDB-DSC
                 vs.                  )
                                      )
      United States of America,       )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 3, 2020 Order.

                                               April 3, 2020
